     Case 2:19-cv-01284-JCM-VCF Document 74 Filed 05/15/20 Page 1 of 3




 1 ANDREW D. HEROLD, ESQ.
   Nevada Bar No. 7378
 2 HEROLD & SAGER
   3960 Howard Hughes Parkway, Suite 500
 3
   Las Vegas, NV 89169
 4 Telephone: (702) 990-3624
   Facsimile: (702) 990-3501
 5 aherold@heroldsagerlaw.com

 6 Attorney for Defendant LEXINGTON INSURANCE COMPANY

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10

11 CENTEX HOMES, a Nevada general              Case No. 2:19-cv-01284-JCM-VCF
12 partnership,
                 Plaintiff,
13                                             LEXINGTON INSURANCE COMPANY’S
            v.                                 SUBSTITUTION OF ATTORNEY
14
   FINANCIAL PACIFIC INSURANCE                 Complaint Filed:   July 25, 2019
15 COMPANY, a California corporation;

16 EVEREST NATIONAL INSURANCE
   COMPANY, a Delaware corporation; ST.
17 PAUL FIRE AND MARINE INSURANCE
   COMPANY, a Connecticut corporation;
18 ARCH SPECIALTY INSURANCE
   COMPANY, a Nebraska corporation;
19
   INTERSTATE FIRE & CASUALTY
20 COMPANY, an Illinois corporation;
   LEXINGTON INSURANCE COMPANY, a
21 Delaware corporation; NAVIGATORS
   SPECIALTY INSURANCE COMPANY, a
22 New York corporation; FEDERAL
   INSURANCE COMPANY, an Indiana
23
   corporation; FIRST MERCURY
24 INSURANCE COMPANY, an Illinois
   corporation; FIRST SPECIALTY
25 INSURANCE CORPORATION, a Missouri
   corporation; and AXIS SURPLUS
26 INSURANCE COMPANY, an Illinois
   corporation,
27

28                      Defendants.

                                               1
     SUBSTITUTION OF ATTORNEY                                     CASE NO. 2:19-cv-01284-JCM-VCF
     Case 2:19-cv-01284-JCM-VCF Document 74 Filed 05/15/20 Page 2 of 3




 1          Defendant Lexington Insurance Company hereby substitutes Andrew D. Herold, Esq.,

 2 Nevada Bar No. 7378, at Herold & Sager, 3960 Howard Hughes Parkway, Suite 500, Las Vegas,

 3 Nevada 89169, (702) 990-3624, as attorney of record instead and in place of Jeff Labovitch, Esq.

 4 I CONSENT TO THE ABOVE SUBSTITUTION.

 5 DATED: May 13, 2020                          LEXINGTON INSURANCE COMPANY

 6

 7

 8 I CONSENT TO BEING SUBSTITUTED.

 9 DATED: May 13, 2020                          NICOLAIDES FINK THORPE MICHAELIDES
                                                SULLIVAN, LLP
10

11                                              __________________________________
12                                              JEFF LABOVITCH, ESQ.

13

14 I CONSENT TO THE ABOVE SUBSTITUTION.

15 DATED: May 13, 2020                          HEROLD & SAGER

16

17                                              __________________________________
                                                ANDREW D. HEROLD, ESQ.
18
                                                Attorney for Defendant LEXINGTON INSURANCE
19                                              COMPANY

20

21

22 SUBSTITUTION ACCEPTED.
           5-15-2020
23 DATED: ________________

24                                              __________________________________
                                                Cam Ferenbach
25                                              United States Magistrate Judge

26

27

28

                                                    2
     SUBSTITUTION OF ATTORNEY                                               CASE NO. 2:19-cv-01284-JCM-VCF
     Case 2:19-cv-01284-JCM-VCF Document 74 Filed 05/15/20 Page 3 of 3



 1          I, Aireanna Mannerud, declare:

 2          I am employed in the County of San Diego, State of California, I am over the age of 18 and

 3 not a party to the within action. I am employed in the County of San Diego, State of California,

 4 within which county the subject service occurred. My business address is 550 Second Street,

 5 Suite 200, Encinitas, California 92024.

 6          On May 13, 2020, I served the following documents described as:

 7                              LEXINGTON INSURANCE COMPANY’S
                                   SUBSTITUTION OF ATTORNEY
 8

 9 on the interested parties in this action as follows:

10         [ ] (BY MAIL) I deposited such envelope (s) in the mail at Encinitas, California. The
   envelope(s) were mailed with postage thereon fully prepaid. I am “readily familiar” with the
11
   firm’s practice of collection and processing correspondence for mailing. It is deposited with the
12 United States Postal Service on that same day in the ordinary course of business. I am aware that
   on motion of party served, service is presumed invalid if postal cancellation date or postage meter
13 date is more than one (1) day after date of deposit for mailing in affidavit.

14         [ X ] BY ELECTRONIC FILING. I caused such document(s) to be electronically filed
   and served through the United States District Court’s CM/ECF System for the within action. This
15
   service complies with the Federal Rules of Civil Procedure. The file transmission was reported as
16 complete and a copy of the Court’s Notice of Electronic Filing will be maintained with the
   original document(s) in our office.
17
           I declare under that I am employed in the offices of a member of the bar of this Court at
18 whose direction this service was made. Executed on May 13, 2020 at Encinitas, California.

19

20

21
                                                  _______________________________
22
                                                  Aireanna Mannerud
23

24

25

26

27

28

                                                          1
     CERTIFICATE OF SERVICE                                           CASE NO. 2:19-cv-01284-JCM-VCF
